*396OPINION OF THE COURT
PER CURIAM.
Appellee, David McGinnis, was charged with arson, risking catastrophe, recklessly endangering another person, possessing an instrument of crime and possessing an offensive weapon. The case proceeded to trial without a jury and, following the close of the Commonwealth’s case, the trial court sustained the defendant’s demurrer to the evidence relative to the offenses as charged.1 This appeal followed.2
Accepting the Commonwealth’s evidence as true and considering all reasonable inferences arising therefrom, see Commonwealth v. Duncan, 473 Pa. 62, 373 A.2d 1051 (1977), we are of the view that the prosecution’s evidence failed to establish the crimes of which the defendant stood charged and that therefore the demurrers were properly sustained.
Orders affirmed.
ROBERTS, J., filed a dissenting opinion in which EAGEN, C. J., and LARSEN, J., join.

. The trial court also concluded that a section of the new Crimes Code, Act of December 6, 1972, P.L. 1482, No. 334, § 1, 18 Pa.C.S.A. § 3302 — risking catastrophe — was unconstitutionally vague. Such an argument has previously been rejected by this Court in Commonwealth v. Hughes, 468 Pa. 502, 364 A.2d 306 (1976).


. Section 202(9) of the Appellate Court Jurisdiction Act of 1970, Act of July 31, 1970, P.L. 673, No. 223, Art. II, § 202(9), 17 P.S. § 211.202(9) places jurisdiction in this Court for appeals from any order of a court of common pleas holding a statute to be unconstitutional (see n. 1, supra). The appeal from the dismissal of the charges because the demurrer to the evidence was sustained was originally taken to the Superior Court, and transferred to this Court following the appeal on the constitutional issue.